Case 2:20-cv-00211-JRG Document 79-1 Filed 06/09/21 Page 1 of 5 PageID #: 2066




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

    OYSTER OPTICS, LLC

                           Plaintiff,                  Case No. 2:20-cv-00211-JRG

    vs.

    CISCO SYSTEMS, INC.,
                           Defendant.

                       SECOND AMENDED DOCKET CONTROL ORDER

          It is hereby ORDERED that the following schedule of deadlines is in effect until further

order of this Court:

    Current Deadline        Proposed Deadline           Event

    November 1, 2021        November 15, 2021           *Jury Selection – 9:00 a.m. in Marshall, Texas

    October 4, 2021         October 18, 2021            * If a juror questionnaire is to be used, an
                                                        editable (in Microsoft Word format)
                                                        questionnaire shall be jointly submitted to the
                                                        Deputy Clerk in Charge by this date.1

    September 27, 2021      October 11, 2021            *Pretrial Conference – 9:00 a.m. in Marshall,
                                                        Texas before Judge Rodney Gilstrap

    September 20, 2021      October 4, 2021             *Notify Court of Agreements Reached During
                                                        Meet and Confer

                                                        The parties are ordered to meet and confer on
                                                        any outstanding objections or motions in
                                                        limine. The parties shall advise the Court of
                                                        any agreements reached no later than 1:00 p.m.
                                                        three (3) business days before the pretrial
                                                        conference.




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir
Dire.


DM2\14262387.1
                                                        1
Case 2:20-cv-00211-JRG Document 79-1 Filed 06/09/21 Page 2 of 5 PageID #: 2067




 Current Deadline     Proposed Deadline    Event

 September 20, 2021   October 4, 2021      *File Joint Pretrial Order, Joint Proposed Jury
                                           Instructions, Joint Proposed Verdict Form,
                                           Responses to Motions in Limine, Updated
                                           Exhibit Lists, Updated Witness Lists, and
                                           Updated Deposition Designations

 September 13, 2021   September 27, 2021   *File Notice of Request for Daily Transcript or
                                           Real Time Reporting.

                                           If a daily transcript or real time reporting of
                                           court proceedings is requested for trial, the
                                           party or parties making said request shall file a
                                           notice with the Court and e-mail the Court
                                           Reporter, Shelly Holmes, at
                                           shelly_holmes@txed.uscourts.gov.

 September 7, 2021    September 21, 2021   File Motions in Limine

                                           The parties shall limit their motions in limine to
                                           issues that if improperly introduced at trial
                                           would be so prejudicial that the Court could not
                                           alleviate the prejudice by giving appropriate
                                           instructions to the jury.

 September 7, 2021    September 21, 2021   Serve Objections to Rebuttal Pretrial
                                           Disclosures

 August 30, 2021      September 14, 2021   Serve Objections to Pretrial Disclosures; and
                                           Serve Rebuttal Pretrial Disclosures

 August 16, 2021      August 31, 2021      Serve Pretrial Disclosures (Witness List,
                                           Deposition Designations, and Exhibit List) by
                                           the Party with the Burden of Proof




DM2\14262387.1
                                           2
Case 2:20-cv-00211-JRG Document 79-1 Filed 06/09/21 Page 3 of 5 PageID #: 2068




    Current Deadline         Proposed Deadline            Event

    August 9, 2021           August 24, 2021              *Response to Dispositive Motions (including
                                                          Daubert Motions). Responses to dispositive
                                                          motions that were filed prior to the dispositive
                                                          motion deadline, including Daubert Motions,
                                                          shall be due in accordance with Local Rule
                                                          CV-7(e), not to exceed the deadline as set forth
                                                          in this Docket Control Order.2 Motions for
                                                          Summary Judgment shall comply with Local
                                                          Rule CV-56.

    July 26, 2021            August 10, 2021              *File Motions to Strike Expert Testimony
                                                          (including Daubert Motions)

                                                          No motion to strike expert testimony (including
                                                          a Daubert motion) may be filed after this date
                                                          without leave of the Court.

    July 26, 2021            August 10, 2021              *File Dispositive Motions

                                                          No dispositive motion may be filed after this
                                                          date without leave of the Court.

                                                          Motions shall comply with Local Rule CV-56
                                                          and Local Rule CV-7. Motions to extend page
                                                          limits will only be granted in exceptional
                                                          circumstances. Exceptional circumstances
                                                          require more than agreement among the parties.

    July 19, 2021            August 2, 2021               Deadline to Complete Expert Discovery

    July 6, 2021             July 20, 2021                Serve Disclosures for Rebuttal Expert
                                                          Witnesses

    June 14, 2021            June 29, 2021                Serve Disclosures for Expert Witnesses by the
                                                          Party with the Burden of Proof




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion
in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by movant
and has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds the
deadline for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.


DM2\14262387.1
                                                          3
Case 2:20-cv-00211-JRG Document 79-1 Filed 06/09/21 Page 4 of 5 PageID #: 2069




(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                                 ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.


        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)       The fact that there are motions for summary judgment or motions to dismiss pending;

(b)       The fact that one or more of the attorneys is set for trial in another court on the same day,
          unless the other setting was made prior to the date of this order or was made as a special
          provision for the parties in the other case;

(c)       The failure to complete discovery prior to trial, unless the parties can demonstrate that it
          was impossible to complete discovery despite their good faith effort to do so.




DM2\14262387.1
                                                   4
Case 2:20-cv-00211-JRG Document 79-1 Filed 06/09/21 Page 5 of 5 PageID #: 2070




       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.




DM2\14262387.1
                                                   5
